DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Response to Amendment
	The amendment filed 09/19/2022 has been entered.  As directed, claims 1 have been amended, claim 3 has been added, no claims have been canceled. Thus claims 1-3 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/20/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher US 4831228 (new cited prior art).

1. (Currently Amended) A resistance spot welding apparatus (fig.1, first spot welding gun at top, and second such welding gun at bottom; col.1, line 66-68 and col.2, line 1-3; The welding gun of this invention (i) forces the workpieces into good metal contact and (ii) forces the welding electrodes to confine the molten metal produced during welding. These functions are performed by two separate and independent force application systems, which are integral parts of the same welding gun) comprising: 
	a first rod-shaped electrode body (fig.1, 30; top electrode carrier), 
	a second rod-shaped electrode body (fig.1, 30’; bottom electrode carrier), 
	a first ring-shaped member (fig.1, 24 - cylinders and 26 - ring), 
	a second ring-shaped member (fig.1, 26’ – ring and cylinders (not shown); , 
	a first compression coil spring (fig.1, 36; clamping spring), and 
	a second compression coil spring (col.3, line 47-49; the electrode tips 32, 32' are forced back into the respective tubes in which they are located against the force of the associated springs; col.1, line 66-68 and col.2, line 1-3; The welding gun of this invention (i) forces the workpieces into good metal contact and (ii) forces the welding electrodes to confine the molten metal produced during welding. These functions are performed by two separate and independent force application systems, which are integral parts of the same welding gun) wherein 
	the first rod-shaped electrode body and the second rod-shaped electrode body are arranged facing each other (fig.1, top electrode carrier 30 and bottom carrier 30’ are facing each other), 
	the first rod-shaped electrode body (fig.1, 30) is inserted into a through hole (fig.1, through hole is formed by ring 26 and cylinders 24) of the first ring-shaped member (fig.1, 26), 
	the first compression coil spring (fig.1, 36) is connected to the first ring-shaped member on a side opposite to the second rod-shaped electrode body (fig.1, 30’; spring 36 is connected to the end of first ring 24 and 26 via another cylinder 18, insulate flange 23 that opposite to bottom electrode carrier), 
	the first rod-shaped electrode body and the first ring-shaped member are not electrically connected each other (col.3, line 5-7; The electrode carrier 30 is electrically insulated by insulating sleeve 22 and insulating flanges 23, 24; it would be inherent for electrode carrier and clamping ring are not electrically connected each other), 
	the second rod-shaped electrode body is inserted into a through hole of the second ring- shaped member (fig.1, second spot welding gun at bottom has same structure(elements) as first spot welding gun at top as discussed above), 
	the second compression coil spring is connected to the second ring-shaped member on a side opposite to the first rod-shaped electrode body (fig.1, second spot welding gun at bottom has same structure(elements) as first spot welding gun at top as discussed above), and 
	the second rod-shaped electrode body and the second ring-shaped member are not electrically connected each other (fig.1, second spot welding gun at bottom has same structure(elements) as first spot welding gun at top as discussed above).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher US 4831228 (new cited Prior Art) in view of Goto US 2013/0180961 (new cited prior art).

	Regarding claim 2, Schumacher teaches the invention substantially as claimed for the method, according to Schumacher further teaching a method for manufacturing a welded structure using the resistance spot welding apparatus according to claim 1, comprising: 
	overlapping two or three 
	sandwiching the 
	pressing the first rod-shaped electrode body, the second rod-shaped electrode body, the first ring-shaped member, and the second ring-shaped member against the steel sheets (col.3, line 39-40, 46-53), and 
	applying an electric current between the first rod-shaped electrode body and the second rod-shaped electrode body (fig.1, 44,46; col.3,23-26; welding current is supplied through connection 46 to flexible copper bands 44, and connected to the movable electrode holder(electrode carrier protrusion  portion connected with copper bands 44) .

	However, Schumacher teaches the invention as discussed above, but is silent on steel sheet (claim 2), welded structure (claim 3).

	Goto teaches:
	Regarding claim 2, steel sheet (fig.22, 170d; page. 11, para.213; steel sheets).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Schumacher metal workpiece with Goto steel, because the substitution of one known element for another would have yielded predictable results of welding two metal workpiece together.
	
3. (New) The method for manufacturing a welded structure according to claim 2, wherein the welded structure comprises a nugget (fig.17,206 ) and when a diameter of the nugget is dng (mm), a tip diameter of first rod-shaped electrode body is d (mm), and an average thickness per steel sheet of the steel sheets is tave  (mm) (page.6, para.128; the thicker plate is 1-2mm and thinner plate is 0.5-0.7mm), the spot weld portion satisfies a condition (a) or a condition (b) below in accordance with the average thickness tave (mm) (fig.22); 
(a) dng > d(tave)1/2 when 0.5 mm ≤ tave < 1.1 mm  (1)
	(b) dng> 1.05d when 1.1 mm ≤ tave ≤ 2.6 mm       (2).
(Fig.22; One of ordinary skill in the art at the time of the invention would have found it obvious to select from the disclosed thickness values, including those values resulting in a welded structure meeting the claimed conditions. For example where the thickness of the plates are selected to be 2 mm x 2 and 0.5 mm  x 2; the average thickness would be 1.25mm is greater than 1.1 mm and less than 2.6mm, and the condition (2) would be satisfied where the diameter of the nugget (dng) is much greater than the tip diameter of the electrode (1.05d) in fig.22). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schumacher by using certain welding structure as taught by Goto in order to create a large nugget and eliminating the possibility of spatter generation (page.2, Para.0016 and 0017); thereby, high bonding strength is provided by large nugget.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761